Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-11 filed 07/15/2020 are pending for examination.

2.	This application 16929882, filed 07/15/2020 claims foreign priority to 2019-222802, filed 12/10/2019.	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 5 and 8 recite “ A computer readable medium storing…” because neither the claims nor the Specification defines the computer readable medium as non-transitory, which implies that the computer readable medium could be directed to a signal per se, which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), (see MPEP § 2106, subsection I).
Since dependent claims 6-7 inherit the deficiency of claim 5, they are rejected for the same reasons.
Note: If claims 5 and 8 are amended as follows then they can overcome this rejection:

Claim 5: a non-transitory computer readable medium storing….

Claim 8: The non-transitory [[A]] computer readable medium storing.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 preamble recites “A server communicating with the shopping assistance device according to claim 3”. Since claim 3 already recites that the shopping assistant device is already in communication with a server, “a server” recited in claim 4 renders the subject matter of claim 4 indefinite if the server recited in claim 4 is different from the server recited in claim but that is not so as apparent from the limitations of claim 4.
Claim 8 recites similar deficiency with regards to computer readable medium as in claim 4 and is rejected for similar reasons.

Note: Examiner suggests to amend the claims as follows:
Claim 4:  The [[A]] server communicating….
Claim 8: The [[A]] non-transitory computer readable medium 
	
5	Patent eligibility analysis for claims 1-4 and 9-11:
Step 1 analysis: 
Claims 1-4 are to a system /apparatus and claims 9-11 are to process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. A shopping assistance device storing a shopping assistance program operating in shopping at a plurality of stores, the device comprising: 
at least one processor of the shopping assistance device configured to: 
accept an entry operation to one store, acquire entry store identification information identifying the store, and acquire setup information associated with the identified store; 
store the entry store identification information and the setup information; 
control a shopping assistance operation based on the stored setup information; 
accept an exit operation from one store and acquire exit store identification information identifying the store; and 
clear the entry store identification information and the setup information stored, when the exit store identification information matches the entry store identification information.  

Step 2A Prong 1 analysis: Claims 1-4 and 9-11 do not recite abstract idea.
The limitations of claim1, as drafted, see above do not relate to a “Mathematical Concepts”, or “Mental Processes” or “Certain Method of Organizing Human Activity” and therefore as per “2019 PEG”, claim 1 does not recite an abstract idea and it is patent eligible. Since base claim 1 is patent eligible, the dependent claims 2-4 are as well patent eligible.
Claims 9-11 recite similar limitations as those of claims 1-3 and therefore are analyzed as patent eligible based on same analysis as established for claims 1-3 above.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	Claims 1, 3-5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm, Jacob [ EP 3109838 A1] cited in the IDS filed 04/02/2021, hereinafter Aspholm in view of Thomas et al. [US 20180052659 A1], hereinafter Thomas.

Regarding 1 Aspholm teaches a shopping assistance device storing a shopping assistance program operating in shopping at a plurality of stores, the device comprising: 
at least one processor of the shopping assistance device configured to: accept an entry operation to one store, acquire entry store identification information identifying the store, and acquire setup information associated with the identified store; store the entry store identification information and the setup information [See paras 0075—0077, “  Upon entering the store and/or within the store, the user 102 may notice, if any, a display, e.g. so-called A-board, 101 provided with identifier 101A that is optically readable or otherwise wirelessly readable, e.g. via RFID or NFC technology, by the device 104. The display may optionally be at least partially electronic, e.g. a flat screen implemented using suitable technology such as (O)LED ((organic) light-emitting diode) or LCD (liquid-crystal display) technology. [0076] The identifier 101A may be provided in the form of a bar code or a matrix code, for example. [0077] The identifier 101A indicates and identifies the store to the device 104 and ultimately client application therein. The identifier 101A is thus preferably unique to the location, e.g. store-specific. Accordingly, the device 104 maintains or is at least connected to information that includes identifier-specific and therefore location/store-specific settings for the application. The settings may be user-adjustable. The settings may at least partially determine e.g. the outlook of the application view on the display, UI layout, shopping cart format, shopping cart items, floor plan or other map type to be used, search functionality, etc.”’]; 
control a shopping assistance operation based on the stored setup information [See paras 0080—0085, “ [0080] As the user 102 walks and operates within the store and sees interesting products 106 the device 104 may be utilized to add such in the virtual shopping cart 104A maintained by the application therein upon product pick up and placement in the transport gear 109. Each product 106 is preferably associated with a product identifier, i.e. product code, which can be captured by the device 104 so that the virtual shopping cart is updated with the corresponding product data such as description, price data, etc. [0081] In some embodiments, the user 102 may have provided (inputted via the UI or uploaded) a virtual shopping list in advance to the application, whereupon during the actual shopping round the list with a number of initial items may be shown on the display as a memory back-up and updated based on the really picked up items as indicated by the product data interface. For example, the picked-up quantity/pick up status and related data such as price may be indicated next to the original item in the visualized shopping list, if any. Completely novel items (not present in the list) that are still picked up during the shopping round may be inserted in the same view as new rows, for example. Thus, the virtual shopping cart and list may be functionally merged for the convenient visualization. [0082] The product code 108 may be optically readable code, such as visible matrix or barcode, or otherwise wirelessly readable code, such as electromagnetically readable code stored in a passive or active tag device. [0083] The code may be integral with the product 106 or product packaging, e.g. printed thereon or embedded (e.g. tag) therein, or it may be attached to product label in connection with a product shelf, stand or other near-by support structure for reading upon product pick up. Optionally, the label/tag is provided with a data transfer interface for communicating 108A with external elements such as store IT server or other infrastructure 112 providing product data such as price updates to the labels. Same technology such as NFC may be used for information transfer with both the device 104 and the store IT gear 112. [0084] The application view 105A on the display of the device 104 may visualize at least part of a list of items currently present in the virtual shopping cart. Item/product description, quantity, price, unit price, total, etc. may be indicated. The view 105A is preferably automatically updated to reflect the identified product codes read or otherwise captured using the product data interface such as camera or tag reader of the device 104. The application may be configured so as to enable also convenient removal of items from the cart, e.g. 'one click' or 'one touch' removal. Besides twiddling with device UI such as touchscreen to manually add or remove items from the cart, also other options for adapting the cart do exist. [0085] For instance, the product data interface may be applied so that the identification of the same product code repeatedly converts into automatic removal of related product from the cart or user prompt asking to verify whether another instance of the same product is to be added in or the existing one to be deleted from the cart.”]; 
accept an exit operation from one store and acquire exit store identification information identifying the store [See paras 0086—0089, “ The basic view 105A used for inspecting and updating the current status of the shopping cart may further include a UI feature 105B such as icon for initiating a checkout and related payment procedure. Responsive to user selection, e.g. via touchscreen, key or button press or voice input, a confirmation view 104B may be reproduced on the display. The view 104B may include transaction details such as total 105C and a specific UI feature 105D such as icon for confirming the transaction. Thereafter, the mobile device 104 may be configured to send a confirmation message to the wallet server 114 that deals with the transaction and updates e.g. the user account data accordingly, and preferably sends acknowledgement back to the device 104. [0087] For example, the server 114 may deduct the total from the user account, store the related transaction details and/or signal to an external system (e.g. the store or other recipient of funds, or a related intermediate party such as payment operator) about the transaction and payment.  [0088] The device 104 may indicate the outcome of the payment operation via a display view 104C. A text 105E may be shown to explicitly state whether the payment was successful or not. [0089] In the case of successful payment, a code 105F such as a barcode or matrix code may be established according to predetermined coding scheme and shown via the display. The code 105F may identify the transaction by the associated details such as transaction number, total, item data, user identity, verification data, etc. The user 102 may now position the device 104 within range of the reader 122 at least functionally connected to the checkout equipment 120. The code 105F is captured by the reader 122 and utilized for verifying the transaction.” The code 105 represents an exit from the store at the completion of the transaction and which is recorded with an identifier such as code 105F.]. 
Though Aspholm teaches deleting data related to products added from the cart if those products are not required but fails to disclose to clear the entry store identification information and the setup information stored, when the exit store identification information matches the entry store identification information.  However, the step of clearing by deleting stored data based on a certain condition if it is not required or for any other reason is very commonplace and is not an inventive step. The prior art reference of Thomas, in the similar field of data processing , teaches deleting previously stored data to empty the storing capacity so that new data can be stored which could be any data based upon context such as new data related to entries data of store identifier. Therefore, in view of the teachings of Thomas it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Aspholm to incorporate the concept of deleting previously stored data related to entry store identification and the setup information related to the individual’s activities while in the store at the time of entry because as shown in Thomas it helps to empty the storage capacity of the device as it is not needed any more and to be ready to store new entry data and set up information in a new store and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, the limitations, “ The shopping assistance device according to claim 1, wherein the setup information includes a parameter for the shopping assistance device to communicate with a server, and the at least one processor of the shopping assistance device is further configured to: communicate an entry notification to the server based 4818-0265-3634.147Atty. Dkt. 047373-5008 (JCG10028515USA) on the parameter, when the communication is available; and communicate an exit notification to the server, when the exit store identification information matches the entry store identification information”, are already covered in the analysis of claim 1, refer to Aspholm para 0077 which discloses providing the recorded identifier to a server and store specific information.   

Regarding claims 5 and 7, their limitations are similar to the limitations of claims 1 and 3, accordingly claims 5 and 7 are analyzed and rejected on the basis of same rationale established for claims 1 and 3 as being unpatentable over Aspholm in view of Thomas.

Regarding claims 9 and 11, their limitations are similar to the limitations of claims 1 and 3, accordingly claims 9 and 11 are analyzed and rejected on the basis of same rationale established for claims 1 and 3 as being unpatentable over Aspholm in view of Thomas.



6.2.	Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm/Thomas in view of Steensgard [CN101711382 A].

Regarding claim 2, Aspholm in view of Thomas teaches and renders obvious all the limitations of claim as analyzed above, but fails to teach that the shopping assistance device according to claim 1, the at least one processor of the shopping assistance device is further configured to: report an error when the exit store identification information does not match the entry store identification information.  Steensgard , para 0057 [“If the quote cannot be matched to an existing file, it can display the error message, an indication to use the provided data cannot find corresponding citation “. ] teaches that if a specific data such as a quote cannot be matched to an existing file, the device indicates presents an error which is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention, because the limitations describing a situation if the an exit store identification information [ the quote file in reference Steensgard] does not match the entry store information stored earlier [existing file in reference Steensgard] an error is presented. It  has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as analyzed above, in view of the teachings of Steensgard at the time of the Applicant’s invention it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept to the combined teachings of Aspholm and Thomas as applied to claim 1 that the device of Aspholm presents an error if the exit information does not match the entry information because as shown in Steensgard when two data do not match an error is presented, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 6 and 10, their limitations are similar to the limitations of claim2, accordingly claims 6 and 10 are analyzed and rejected on the basis of same rationale established for claim 2 as being unpatentable over Aspholm in view of Thomas in view of Steensgard.


6.3.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aspholm/Thomas in view of Minakuchi et al. [US 10,659, 956 B1], hereinafter Minakuchi and further in view of Steensgard.
Regarding claim 4, Combined teachings of Aspholm/Thomas teach and render the limitations of claims 1 and 3 , as analyzed above including the device in Aspholm recording the entry information and communicating to the server and also recording the checkout information [exit information at the store] but does not specifically disclose that the server communicating with the shopping assistance device according to claim 3, the server comprising: at least one server processor of the server configured to: receive the entry notification and store a date and time of entry corresponding to the shopping assistance device that is a source of the notification; receive the exit notification and store a date and time of exit if the date and time of entry corresponding to the shopping assistance device that is the source of the notification is stored; and determine a shopping assistance operation of the shopping assistance program in the shopping assistance device as an error, when the entry notification is received from the shopping assistance device that stores the date and time of entry but does not store the date and time of exit. Minakuchi in the similar field of endeavor of using a control unit 34 for detecting a devices ‘s entry and exit details to a building and storing the detail, see col. 10, line 62—col.11, line 14 ” The entry and exit control unit 34 detects an entry and exit of a certain place such as a room for the shift work (which will hereinafter be referred to as the work room) with the NFC device 307, and stores the result in the recording unit for entry and exit history 35. For example, by holding the mobile device 30 close to an NFC apparatus for an entry located outside the work room, the NFC device 307 of the mobile device 30 communicates with the NFC apparatus and the entry and exit control unit 34 stores entry information linked to the current date and time in the recording unit for entry and exit history 35. And by holding the mobile device 30 close to an NFC apparatus for an exit located inside the work room, the NFC device 307 of the mobile device 30 communicates with the NFC apparatus and the entry and exit control unit 34 stores exit information linked to the current date and time in the recording unit for entry and exit history 35. Consequently, a record of an entry and exit of the work room is stored in the recording unit for entry and exit history 35.”. Therefore, in view of the teachings of Minakuchi , it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Aspholm to incorporate the concept that the server in Aspholm communicating with the shopping assistance device according to claim 3, the server comprising: at least one server processor of the server configured to: receive the entry notification and store a date and time of entry corresponding to the shopping assistance device that is a source of the notification; receive the exit notification and store a date and time of exit if the date and time of entry corresponding to the shopping assistance device that is the source of the notification is stored, as shown in Minakuchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Combined teachings of Aspholm/Thomas/Minakuchi fail to disclose to determine a shopping assistance operation of the shopping assistance program in the shopping assistance device as an error, when the entry notification is received from the shopping assistance device that stores the date and time of entry but does not store the date and time of exit. Steensgard , in the same field of endeavor, of matching data and if matching data is not found to present an error teaches, see para 0057 [“If the quote cannot be matched to an existing file, it can display the error message, an indication to use the provided data cannot find corresponding citation “. ] hat if a specific data such as a quote cannot be matched to an existing file, the device presents an error which is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention, because the limitations describing a situation if the an exit store identification information is not found [ the quote file in reference Steensgard] an error is presented. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as analyzed above, in view of the teachings of Steensgard at the time of the Applicant’s invention it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept to the combined teachings of Aspholm and Thomas and Minakuchi as applied to claim 4 that the device of Aspholm presents an error if the exit information is not found, because as shown in Steensgard when two data do not match an error is presented, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

		Regarding claim 8, its limitations are similar to the limitations of claim 4, accordingly claim 8 is analyzed and rejected on the basis of same rationale established for claim 4 as being unpatentable over Aspholm in view of Thomas in view of Minakuchi in view of Steensgard.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Kelly et al. [US20160162981 A1; see claim 1] discloses receiving, by a server of an online store, a request from a client device to access the online store from a media player application; automatically receiving, by the server, contextual data associated with content displayed in the media player application; automatically identifying, by the online store, a store entry point identifier based on the contextual data, wherein the store entry point identifier causes the client device to navigate to a context-based entry point in the online store.
(ii)	Lampropoulos et al. [US Patent 545857 A; see col.19, lines 13-24 ] discloses activating clearing of a previously stored data by selecting a switch 75. 
(iii)	Zhang et al. [US 20150186892 A1, see para 0105] discloses deleting pre=recorded data.
(iv)	Article, " Electronic Arts Inc Files United States Patent Application for Aggregating Identifiers for Media Items" [2014];Global IP News. Information Technology Patent News [New Delhi] 29 May 2014; retrieved from Dialog Database on 06/14/2022 discloses that the US PG PUB 20140143212 A1 discloses a server receives multiple provider identifiers and stores them into entries in a data store.
(v)	GB2539710 A discloses [see abstract and pages 5-6] Personal mobile device 104, preferably a smartphone or tablet is configured to capture product data 108 via optical or NFC means, visualize a virtual shopping cart 104A on the display, total the associated product prices 105C, receive user input to confirm a transaction, send an indication of the transaction to a server and wirelessly indicate the confirmed transaction to in-store equipment (e.g. by displaying a barcode 105F to a POS). The present application thereby provides an alternative store checkout which is accessible to users by utilizing the users own smart device which may be used in any store, thereby providing a familiar process. A system is provided for enabling mobile payments of products in a store. The system comprises a data repository, a transaction processing module and store equipment 120, 112 configured to wirelessly obtain an indication of a user confirmed transaction form device 104, wherein the store equipment is further configured to verify the transaction based on the indication, and the data repository contains user account data for mobile wallets of a number of users. The combination of device 104 and the system thereby provides a fully mobile scanning and checkout of physical products in a physical store including the device obtaining location-specific such as store specific identifier and storing it.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625